Exhibit 10.2
FENWICK ENTERPRISES INC.
JACK SHUSTER
MOTORCAR PARTS OF AMERICA, INC.
as Shareholders
and
GORDON FENWICK
PAUL FENWICK
JOEL FENWICK
STANLEY FENWICK
KAREN FENWICK
as Principals
and
FAPL HOLDINGS INC.
as Corporation
FENWICK AUTOMOTIVE PRODUCTS LIMITED
INTROCAN INC.
ESCAL HOLDINGS INC.
FENCITY HOLDINGS INC.
JOFEN HOLDINGS INC.
 
ADDENDUM TO UNANIMOUS SHAREHOLDERS AGREEMENT
August 24, 2010
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              ARTICLE 1
INTERPRETATION

 
           
Section 1.1
  Defined Terms     1  
Section 1.2
  Gender and Number     6  
Section 1.3
  Headings etc.     6  
Section 1.4
  Currency     6  
Section 1.5
  Certain Phrases, etc.     6  
Section 1.6
  Accounting Terms     6  
Section 1.7
  Statutory References     6  
Section 1.8
  Reference to and Effect on the Shareholders Agreement     6  
Section 1.9
  Schedules     7  
Section 1.10
  Fully Diluted Basis     7  
 
            ARTICLE 2
IMPLEMENTATION OF AGREEMENT AND TERM

 
           
Section 2.1
  Actions in Accordance with Addendum     7  
Section 2.2
  Conflicts     7  
Section 2.3
  Corporation Consent     7  
Section 2.4
  Share Certificates     7  
Section 2.5
  Term of Addendum     8  
Section 2.6
  Agreement to be Bound     8  
Section 2.7
  Deemed Consent under Articles     8  
 
            ARTICLE 3
DIRECTOR OR OBSERVER

Section 3.1
  General     8  
Section 3.2
  Indemnification     9  
Section 3.3
  Insurance     9  
 
            ARTICLE 4
BUSINESS AND MANAGEMENT OF THE CORPORATION

 
           
Section 4.1
  Business of the Corporation     10  
Section 4.2
  Management of the Corporation     10  
Section 4.3
  Approvals     10  
Section 4.4
  Annual Business Plan     12  
Section 4.5
  Financial Information     12  
Section 4.6
  Adjusted Net Income     13  
Section 4.7
  Books and Records     14  
 
            ARTICLE 5
COVENANTS

 
           
Section 5.1
  Transfer by Shareholders     14  

(i)



--------------------------------------------------------------------------------



 



             
Section 5.2
  Encumbering of Shares     14  
Section 5.3
  Financing     14  
 
            ARTICLE 6
OPTION

 
           
Section 6.1
  Option     14  
Section 6.2
  Adjustment to Optioned Shares     14  
Section 6.3
  Purchase Price     15  
Section 6.4
  Closing     15  
Section 6.5
  Assignment of Rights     15  
 
            ARTICLE 7
PROCEDURE FOR ISSUANCE OF SHARES

 
           
Section 7.1
  Closing Procedures     15  
Section 7.2
  Non-Completion by the Corporation or Shareholders     16  
Section 7.3
  Irrevocable Power of Attorney     17  
 
            ARTICLE 8
CALL OPTION

Section 8.1
  Call of MPA     17  
Section 8.2
  Calculation of Purchase Price     17  
Section 8.3
  Closing     17  
Section 8.4
  Payment     18  
 
            ARTICLE 9
SHAREHOLDERS PUT OPTION

 
           
Section 9.1
  Put by Shareholders     18  
Section 9.2
  Closing     18  
Section 9.3
  Payment     18  
 
            ARTICLE 10
REPRESENTATIONS AND WARRANTIES

 
           
Section 10.1
  Representations and Warranties of the Shareholders and Principals     19  
Section 10.2
  Representations and Warranties of the Corporation     21  
Section 10.3
  Representations and Warranties of MPA     22  
Section 10.4
  Survival     23  
 
            ARTICLE 11
MISCELLANEOUS

 
           
Section 11.1
  Notices     23  
Section 11.2
  Time of the Essence     25  
Section 11.3
  Announcements     25  
Section 11.4
  Third Party Beneficiaries     26  
Section 11.5
  Joint and Several Liability     26  

(ii)



--------------------------------------------------------------------------------



 



             
Section 11.6
  No Agency or Partnership     26  
Section 11.7
  Expenses     26  
Section 11.8
  Amendments     26  
Section 11.9
  Waiver     27  
Section 11.10
  Entire Agreement     27  
Section 11.11
  Successors and Assigns     27  
Section 11.12
  Severability     27  
Section 11.13
  Governing Law     27  
Section 11.14
  Counterparts     27  
Section 11.15
  Corporate Opportunities     27  
Section 11.16
  Royal Bank of Canada     28  
Section 11.17
  Non-Competition     28  
Section 11.18
  Non-Solicitation of Customers     28  
Section 11.19
  Non-Solicitation of Employees     29  
Section 11.20
  English Language     29  

SCHEDULES

     
SCHEDULE 6.1
  Subscription Notice
SCHEDULE 7.1(2)
  Life Insurance Policies
SCHEDULE 8.1
  Form of Call Notice
SCHEDULE 10.1(f)
  Share Ownership
SCHEDULE 10.1(g)
  Principals
SCHEDULE “A”
  Post Option Shareholders Agreement

(iii)



--------------------------------------------------------------------------------



 



ADDENDUM TO UNANIMOUS SHAREHOLDERS AGREEMENT
     This Addendum to the Unanimous Shareholders Agreement dated August 24,
2010, between Fenwick Enterprises Inc. (“FEI”), Escal Holdings Inc. (“Escal”),
Fencity Holdings Inc. (“Fencity”), Jofen Holdings Inc. (“Jofen”), Motorcar Parts
of America, Inc. (“MPA”), Gordon Fenwick (“GF”), Paul Fenwick (“PF”), Joel
Fenwick (“JF”), Stanley Fenwick (“SF”), Karen Fenwick (“KF”), Jack Shuster
(“JS”), and FAPL Holdings Inc. (the “Corporation”).
RECITALS:

  (a)   FEI and JS are the registered and beneficial owners of the Shares of the
Corporation as set out in Schedule Error! Reference source not found.;     (b)  
Escal, Fencity, Jofen, SF and KF are the registered and beneficial owners of the
shares of FEI;     (c)   GF, PF, JF, SF, and KF are Principals of FEI;     (d)  
FEI, JS, Escal, Fencity, Jofen, GF, PF, JF, SF, KF and the Corporation are,
inter alia, parties to an Unanimous Shareholders Agreement made as of the 2nd
day of July, 2010 (the “Shareholders Agreement”); and     (e)   The Parties have
entered into this Addendum to supplement and amend the Shareholders Agreement
and to establish, among other things, rights in favour of MPA.

     In consideration of the above recitals and the mutual agreements contained
in this Addendum (the receipt and adequacy of which are acknowledged), the
Parties agree as follows:
ARTICLE 1
INTERPRETATION
Section 1.1 Defined Terms.
As used in this Addendum, the following terms have the following meanings:
“Act” means the Business Corporations Act (Ontario).
“Addendum” means this addendum to the Shareholders Agreement and all schedules
attached to it as it may be amended, modified, restated, replaced or
supplemented from time to time in accordance with this Addendum.
“Adjusted Net Income” has the meaning specified in Section 4.6.
“Affiliate” has the meaning given to it in the Act on the date.
“Annual Business Plan” means, in respect of a Financial Year, the annual
business plan approved under Section 4.4(2).



--------------------------------------------------------------------------------



 



-2-

“Arm’s Length” has the meaning given to it in the Income Tax Act (Canada).
“Articles” means the certificate and articles of incorporation of the
Corporation dated March 23, 2004, as amended to the date of this Addendum, and
as may be amended, replaced or superseded from time to time in accordance with
this Addendum.
“Auditor” means BDO Dunwoody LLP, or such other firm of chartered accountants
appointed as the auditors of the Corporation.
“Authorization” means, with respect to a Person, any order, permit, approval,
consent, waiver, licence or similar Authorization of any Governmental Entity
having jurisdiction over the Person.
“Board Nominee” means the person proposed by MPA, in its sole discretion, to be
nominated as a Director of the Corporation and any replacement therefor.
“Books and Records” means all information in any form relating to the operations
of the Corporation and its Subsidiaries, including books of account, financial
and accounting information and records, personnel records, tax records, sales
and purchase records, customer and supplier lists, lists of potential customers,
referral sources, research and development reports and records, production
reports and records, equipment logs, operating guides and manuals, business
reports, plans and projections, marketing and advertising materials and all
other documents, files, correspondence and other information (whether in
written, printed, electronic or computer printout form, or stored on computer
discs or other data and software storage or media devices).
“Business” has the meaning specified in Section 4.1.
“Business Day” means any day of the year, other than a Saturday, Sunday or day
on which major banks are closed for business in Toronto, Ontario or Torrance,
California.
“By-laws” means the by-laws of the Corporation, as amended to the date of this
Addendum, and as may be amended, replaced or superseded from time to time in
accordance with this Addendum.
“Call Option” has the meaning specified in Section 8.1.
“Call Purchase Price” has the meaning specified in Section 9.1.
“Closing Date” has the meaning specified in, Section 6.4.
“Contract” means any agreement, contract, licence, undertaking, engagement or
commitment of any nature, written or oral.



--------------------------------------------------------------------------------



 



-3-

“Corporation” means FAPL Holdings Inc. and any successor corporation resulting
from any amalgamation, merger, arrangement or other corporate reorganization.
“Debenture” means the debenture in the amount of US$1,894,034.09 issued by
Fenwick Automotive Products Limited, a Subsidiary of the Corporation, in favour
of MPA.
“Directors” means the Persons who are elected or appointed as directors of the
Corporation in accordance with this Addendum.
“Financial Year” means the twelve month period commencing on April 1 of each
year and ending March 31 of the immediately following year, or such other twelve
month period approved by the Directors in accordance with the By-laws.
“Forbearance Agreement” means the forbearance agreement dated as of July 6, 2010
among Royal Bank of Canada, the Corporation and the Subsidiaries;
“GAAP” means accounting principles generally accepted in Canada as recommended
in the Handbook of the Canadian Institute of Chartered Accountants, at the
relevant time applied on a consistent basis.
“Governmental Entity” means (i) any international, multinational, national,
federal, provincial, state, municipal, local or other governmental or public
department, central bank, court, commission, board, bureau, agency or
instrumentality, domestic or foreign, (ii) any subdivision or authority of any
of the above, (iii) any stock exchange and (iv) any quasi-governmental or
private body exercising any regulatory, expropriation or taxing authority under
or for the account of any of the above.
“Indebtedness” has the meaning specified in the Forbearance Agreement.
“Introcan” means Introcan Inc., a Delaware corporation.
“Laws” means applicable (i) laws, constitutions, treaties, statutes, codes,
ordinances, principles of common and civil law and equity, orders, decrees,
rules, regulations and municipal by-laws, whether domestic, foreign or
international, (ii) judicial, arbitral, administrative, ministerial,
departmental and regulatory judgments, orders, writs, injunctions, decisions,
rulings, decrees and awards of any Governmental Entity, and (iii) policies,
practices and guidelines of, or Contracts with, any Governmental Entity, which,
although not actually having the force of law, are considered by such
Governmental Entity as requiring compliance as if having the force of law, in
each case binding on or affecting the Person, or the assets of the Person,
referred to in the context in which such word is used.
“Lien” means (i) any mortgage, charge, pledge, hypothecation, security interest,
assignment by way of security, encumbrance, lien (statutory or otherwise), hire
purchase agreement, conditional sale agreement, deposit arrangement, title
retention agreement or arrangement; (ii) any trust arrangement, (iii) any
arrangement which



--------------------------------------------------------------------------------



 



-4-

creates a right of set-off out of the ordinary course of business, (iv) any
option, warrant, right or privilege capable of becoming a Transfer or (v) any
agreement to grant any such rights or interests.
“Material Agreement” means any agreement to which the Corporation or any
Subsidiary thereof is a party with a value of greater than $175,000.00;
“Non-Active Principals” means SF and KF.
“Notice” has the meaning specified in Section 11.1.
“Observer” has the meaning specified in Section 3.1(2).
“Opco” means Fenwick Automotive Products Limited.
“Option Exercise Period” means the period beginning on the date hereof and
expiring at 11:59 p.m. on the second anniversary of the date hereof.
“Optioned Shares” has the meaning specified in Section 6.1.
“Option Transaction” has the meaning specified in Section 6.4.
“Parties” means the Corporation, MPA, the Principals and the Shareholders.
“Permitted Transferee” means, in respect of any Person, any one or more of:

  (a)   his or her Spouse or Co-Vivant;     (b)   his or her natural born and
legally adopted children and all natural born or legally adopted descendants of
such children;     (c)   a trust, the sole beneficiaries of which are Persons
specified in any one or more subsections of this definition, provided that the
terms of the trust include a valid condition precedent that any Shares or
securities of a Shareholder will vest in the beneficiaries of such trust only if
such beneficiaries have complied with the provisions of Section 2.6;     (d)  
another Person, all of the voting securities or other ownership interests of
which are owned by him, her or it or Persons specified in any one or more
subsections of this definition, and in respect of Escal, Fencity, Jofen, GF, PF,
JF and GF, any of them; and     (e)   in the case of a Transfer of shares of
FEI, any Person who, as of the date hereof, already owned shares in the capital
stock of FEI.

“Person” means a natural person, partnership, limited partnership, limited
liability partnership, corporation, limited liability company, unlimited
liability company, joint stock company, trust, unincorporated association, joint
venture or other entity or Governmental Entity, and pronouns have a similarly
extended meaning.



--------------------------------------------------------------------------------



 



-5-

“Post Option Shareholders Agreement” means the Unanimous Shareholders Agreement
substantially in the form attached hereto as Schedule Error! Reference source
not found..
“Principal” means, in respect of a Shareholder, a Person listed on Schedule
Error! Reference source not found. as a principal of the Shareholder.
“Purchase Price” has the meaning specified in Section 8.2.
“Put Closing Date” has the meaning specified in Section 9.2.
“Put Notice” has the meaning specified in Section 9.1.
“Put Option” has the meaning specified in Section 9.1.
“Put Shares” has the meaning specified in Section 9.1.
“Put Transaction” has the meaning specified in Section 9.2.
“Shares” means the common shares of the Corporation, and where the context
permits, includes (i) any securities into which such shares may be converted,
reclassified, redesignated, subdivided, consolidated or otherwise changed,
(ii) any securities of the Corporation or of any other Person received by the
holders of such shares as a result of any merger, amalgamation, reorganization,
arrangement or other similar transaction involving the Corporation, (iii) any
securities of the Corporation which are received by any one or more Persons as a
stock dividend or distribution on or in respect of such shares, and (iv) any
security, other instrument or right that is exercisable, exchangeable or
convertible into, or evidences the right to acquire, any shares of the
Corporation or any of the other above securities.
“Shareholders” means FEI and JS and any Person who acquires Shares in accordance
with the Shareholders Agreement and “Shareholder” means any one of them.
“Shareholders Agreement” has the meaning ascribed to it in the recitals.
“Subscription Notice” has the meaning specified in Section 6.1.
“Subsidiary” has the meaning given to it in the Securities Act (Ontario).
“Time of Closing” means 10:00 a.m. (Toronto time) or such other time on the
Closing Date as the parties to the Option Transaction agree.
“Transfer” means (i) any transfer, sale, assignment, exchange, gift, donation or
other disposition of securities where possession, legal title, beneficial
ownership or the economic risk or return associated with such securities passes
directly or indirectly from one Person to another or to the same Person in a
different legal capacity, whether or not for value, whether or not voluntary and
however occurring, and for



--------------------------------------------------------------------------------



 



-6-

greater certainty includes the granting of a security interest, and (ii) any
agreement, undertaking or commitment to effect any of the foregoing.
Section 1.2 Gender and Number.
     Any reference in this Addendum to gender includes all genders. Words
importing the singular number only include the plural and vice versa.
Section 1.3 Headings etc.
     The provision of a Table of Contents, the division of this Addendum into
Articles and Sections and the insertion of headings are for convenient reference
only and do not affect its interpretation.
Section 1.4 Currency.
     All references in this Addendum to dollars or to “$” are expressed in
Canadian currency unless otherwise specifically indicated.
Section 1.5 Certain Phrases, etc.
     In this Addendum, (i) the words “including”, “includes” and “include” mean
“including (or includes or include) without limitation”, and (ii) the words “the
aggregate of”, “the total of”, “the sum of”, or a phrase of similar meaning
means “the aggregate (or total or sum), without duplication, of”. The
expressions “Article”, “Section” and other subdivision followed by a number mean
and refer to the specified Article, Section or other subdivision of the
Addendum. In the computation of periods of time from a specified date to a later
specified date, unless otherwise expressly stated, the word “from” means “from
and including” and the words “to” and “until” each mean “to but excluding”.
Section 1.6 Accounting Terms.
     All accounting terms not specifically defined in this Addendum are to be
interpreted in accordance with GAAP.
Section 1.7 Statutory References.
     Except as otherwise provided in this Addendum, any reference in this
Addendum to a statute refers to such statute and all rules and regulations made
under it as they may have been or may from time to time be amended, re enacted
or superseded.
Section 1.8 Reference to and Effect on the Shareholders Agreement.

(1)   Upon the effectiveness of this Addendum, each reference in the
Shareholders Agreement to “this Agreement”, “hereunder”, “hereof”, “herein” or
words of like import shall mean and be a reference to the Shareholders Agreement
as supplemented and amended hereby, and each reference to the Shareholders
Agreement in any other document, instrument or agreement executed and/or
delivered in connection with the Shareholders Agreement shall mean and be a
reference to the Shareholders Agreement as supplemented and amended hereby.



--------------------------------------------------------------------------------



 



-7-



(2)   The Shareholders Agreement, as supplemented and amended by this Addendum
shall remain in full force and effect and the provisions thereof are hereby
ratified and confirmed.

Section 1.9 Schedules.
     The schedules attached to this Addendum form an integral part of it for all
purposes of it.
Section 1.10 Fully Diluted Basis.
     Whenever ownership or holding of a number of Shares is determined under
this Addendum, unless otherwise provided, such determination will be made on a
fully diluted basis taking into account the issued and outstanding Shares and
assuming conversion to or exercise for Shares of all preferred shares,
debentures, options, warrants, convertible securities or other rights
exercisable or convertible for Shares.
ARTICLE 2
IMPLEMENTATION OF AGREEMENT AND TERM
Section 2.1 Actions in Accordance with Addendum.
     Each Shareholder will vote its Shares to give effect to this Addendum
whether at a meeting of the Shareholders or by written resolution of the
Shareholders. Each Principal will vote and otherwise deal with its securities in
the Shareholder of which it is a Principal to (i) give effect to this Addendum,
(ii) cause the Shareholder to perform its obligations under this Addendum and
(iii) cause the Shareholder to otherwise act in accordance with this Addendum.
Section 2.2 Conflicts.
     In the event of any conflict between the provisions of this Addendum and
the provisions of the Shareholders Agreement, Articles or By-laws, the
provisions of this Addendum shall prevail to the extent permitted by Law. Each
of the Shareholders will take such steps and proceedings as may be required to
amend the Shareholders Agreement, Articles and By-laws to resolve any conflicts
in favour of this Addendum.
Section 2.3 Corporation Consent.
     The Corporation consents to this Addendum and is governed by its terms.
Section 2.4 Share Certificates.
     In addition to any legends required by applicable securities Laws, all
certificates representing Shares must bear the following legend:
“The shares represented by this certificate are subject to a [unanimous
shareholders agreement dated l between the Corporation and its shareholders,] as
amended and supplemented by an addendum dated l, as may be amended from time to
time, and such shares may not be pledged, sold or otherwise transferred except
in accordance



--------------------------------------------------------------------------------



 



-8-

with the terms of that agreement. Any transfer made in contravention of such
restrictions is null and void. A copy of the agreement and the addendum are on
file at the registered office of the Corporation and available for inspection on
request and without charge.”
Section 2.5 Term of Addendum.

(1)   Subject to Section 2.5(2), this Addendum terminates on the earliest of:

  (a)   The date on which one Person acquires all of the issued and outstanding
Shares;     (b)   The date on which this Addendum is terminated by written
agreement of the Parties; and     (c)   The date that the Post Option
Shareholders Agreement comes into effect.

(2)   Even if this Addendum is terminated, each Party is responsible for paying
all amounts owing by it under this Addendum prior to the date of termination,
including any amounts owing for Shares purchased under this Addendum.

Section 2.6 Agreement to be Bound.
     Each Person who becomes a Shareholder or Principal must concurrently with
becoming a Shareholder or Principal execute and deliver to the Corporation a
counterpart copy of this Addendum or a written agreement in form and substance
satisfactory to the Parties, agreeing to be bound by this Addendum.
Section 2.7 Deemed Consent under Articles.
     Each of the Parties (i) consents to the issuance of Shares by the
Corporation made in accordance with this Addendum, and (ii) agrees that this
consent satisfies any restriction on the transfer or issuance of the Shares
contained in the Articles or By-laws and that no further consent is required
under the Articles or By-laws for any such issuance.
ARTICLE 3
DIRECTOR OR OBSERVER
Section 3.1 General.

(1)   During the Option Exercise Period, the Corporation and the Shareholders
shall:

  (a)   maintain capacity on the board of Directors for the Board Nominees and
the Shareholder nominees referred to below;     (b)   cause the board of
Directors to consist of no greater than five (5) Directors, subject to increase
with the prior written consent of MPA;     (c)   upon the written request of:



--------------------------------------------------------------------------------



 



-9-



  (i)   MPA, propose up to two (2) Board Nominees;     (ii)   FEI, propose two
(2) nominees; and     (iii)   JS, propose one (1) nominee,

for nomination for election to the board of Directors and to each committee
thereof at the earliest of: (i) any meeting of shareholders electing directors;
and (ii) the next scheduled board of Directors Meeting; provided that if no such
meeting is scheduled to occur within five (5) days of such request, the board of
Directors will meet and appoint such Board Nominees and Shareholder nominees to
the board of Directors prior to the expiration of such five (5) days;

  (d)   within five (5) days of a Director leaving the board of Directors,
proceed to fill the vacancy thus created with the appointment of the replacement
Board Nominee designated by MPA or Shareholder nominee designated by FEI or JS
pursuant to their respective rights in accordance with Section 3.1(1) to the
board of Directors and each committee thereof in accordance with Section 3.1(1);
and     (e)   pay the Directors all consideration that is normally paid to a
member of the board of Directors or any committee thereof, for the period that
such Director is a director or member of any such committee.

(2)   If MPA elects not to have a Board Nominee elected to the board of
Directors under Section 3.1(1), until the expiry of the Option Exercise Period,
MPA shall be entitled to appoint, from time to time, an observer (the
“Observer”) who shall be entitled to attend and participate in the discussions
at all meetings of the board of Directors or any committees thereof. Such
observer shall be entitled to all materials provided in connection with meetings
of the board of Directors or any committees thereof and shall be entitled to
reimbursement of expenses as if the observer were a Director.

Section 3.2 Indemnification.
     The Corporation will indemnify the Board Nominee and Observer to the
fullest extent permitted by the Act. Nothing in this Addendum limits the right
of any Board Nominee and Observer to claim indemnity apart from the provisions
of this Addendum, if the Board Nominee and Observer is entitled to such
indemnity.
Section 3.3 Insurance.
     The Corporation will purchase and maintain insurance for the benefit of the
Directors and officers of the Corporation against such liabilities, in such
amounts and on such terms as the Directors determine and as are permitted by
Law, which insurance shall cover the Board Nominee and Observer.



--------------------------------------------------------------------------------



 



-10-

ARTICLE 4
BUSINESS AND MANAGEMENT OF THE CORPORATION
Section 4.1 Business of the Corporation.
     The business of the Corporation and its Subsidiaries is the manufacturing
and remanufacturing and distribution of aftermarket auto parts (the “Business”).
Section 4.2 Management of the Corporation.
     The Directors will manage, or supervise the management of, the business and
affairs of the Corporation in accordance with this Addendum, the Shareholders
Agreement, the Act and the By-laws.
Section 4.3 Approvals.

(1)   Until the expiry of the Option Exercise Period, but other than in respect
of decisions and actions required to be undertaken by the Corporation to fulfill
its obligations arising under the survivorship provisions set forth in the
Shareholders Agreement in consequence of a death which gives rise to the
application of those survivorship provisions, the Corporation may not make a
decision about, take action on or implement any of the following (for itself and
any of its Subsidiaries) without the prior written consent of MPA, in addition
to any other approval required by Law:

  (a)   the acquisition or commencement of any business other than the Business
or any material change in the Business or the taking of any action which may
reasonably lead to or result in such material change;     (b)   any sale, lease,
exchange, transfer or other disposal of all or a substantial part of the assets
and undertaking of the Corporation or any of its Subsidiaries;     (c)   any
amendment or other variation to the Articles or By-laws; any dissolution,
liquidation or winding-up of the Corporation or any of its Subsidiaries or other
distribution of the assets of the Corporation or any of its Subsidiaries for the
purpose of winding-up its affairs, whether voluntary or involuntary;     (d)  
issuing any Shares, security or selling, transferring or otherwise disposing of
any securities or other ownership, equity or proprietary interest in any other
Person, including securities held by the Corporation in any of its Subsidiaries,
except as contemplated by an Annual Business Plan;     (e)   purchasing, leasing
or otherwise acquiring any property or assets, which individually or in the
aggregate exceed $100,000, or making any commitment to do so, except as
contemplated by an Annual Business Plan;     (f)   purchasing or otherwise
acquiring any securities or other ownership, equity or proprietary interests in
any other Person, or incorporating or creating any Subsidiary, except as
contemplated by an Annual Business Plan;



--------------------------------------------------------------------------------



 



-11-

  (g)   making any loan or advance to any person in excess of $25,000, except as
contemplated by an Annual Business Plan;     (h)   amalgamating, merging or
entering into an arrangement or other corporate reorganization involving the
Corporation or the continuance of the Corporation into any other jurisdiction;  
  (i)   any transaction between the Corporation and any Person not dealing at
Arm’s Length with the Corporation, or any transactions by the Corporation for
the benefit of any Person not dealing at Arm’s Length with the Corporation;
provided, however, that the Corporation may enter into management and/or
services agreements with its managers and/or service providers in the ordinary
course of business;     (j)   any change in the Auditors of the Corporation;    
(k)   any change in the number of Directors on the board;     (l)   declaring or
paying any dividend or other distribution on or in respect of any Shares or
other securities of the Corporation;     (m)   purchasing, redeeming or
acquiring any Shares or other securities of the Corporation, except as expressly
permitted;     (n)   paying or distributing amounts out of any stated capital
account, reducing any stated capital account, distributing any surplus or
earnings, or returning any capital;     (o)   any Lien by the Corporation of any
of the assets of the Corporation, except for purchase money security interests
incurred in the ordinary course of business or otherwise provided for in an
approved Annual Business Plan;     (p)   save for the replacement of the Royal
Bank of Canada as lead banker to Corporation, any borrowing of funds, any
incurring of indebtedness, obligation or liability by the Corporation in excess
of or any expenditure by the Corporation of any amount in excess of an amount
stipulated in an approved Annual Business Plan;     (q)   any transfer,
purchase, redemption, split, conversion or exchange of Shares, other securities
or the granting of any option or right (including convertible securities,
warrants, or convertible obligations of any nature) for the purchase or issuance
of any Shares or other securities of the Corporation or any agreement in the
foregoing regards;     (r)   any guarantee howsoever by the Corporation of the
indebtedness or obligations of any Person;



--------------------------------------------------------------------------------



 



-12-

  (s)   the payment of any management or administration fees in excess of an
amount stipulated in an approved Annual Business Plan;     (t)   the
establishment of any executive committee or any other delegation of any power,
right or duty of the Directors;     (u)   the incorporation or acquisition of
any Person;     (v)   making or filing any material tax election;     (w)  
entering into any Material Agreement; and     (x)   replacing the current CFO or
any successor thereto.

Section 4.4 Annual Business Plan.

(1)   The Corporation will prepare a draft annual business plan before the start
of each Financial Year (and shall prepare one for the remainder of the current
Financial Year, as of August 1, 2010 (the “Stub Business Plan”)). The draft
annual business plan must contain a detailed monthly financial budget prepared
in accordance with GAAP. The budget must (i) have a pro forma balance sheet,
income statement and statement of changes in financial position of the
Corporation for such Financial Year, (ii) include comparison statements from the
previous Financial Year, (iii) be accompanied by a statement of the nature and
amount of all capital expenditures to be incurred during such Financial Year,
and (iv) be supported by the explanations, notes and information upon which the
projections underlying the annual business plan have been based.

(2)   The Corporation must deliver the draft annual business plan to MPA at
least 60 days prior to the start of the applicable Financial Year or by
September 1, 2010 in the case of the Stub Business Plan. MPA will review the
draft annual business plan and make such amendments and modifications it
determines appropriate, acting reasonably. Upon approval by MPA, the draft
annual business plan becomes the “Annual Business Plan” for the applicable
Financial Year. In the event that MPA, acting reasonably, does not approve any
annual business plan in whole or in part prior to the start of a Financial Year,
the financial budget contained in the Annual Business Plan for the preceding
Financial Year will continue to apply to the extent of such disagreement until a
complete annual business plan is approved.

Section 4.5 Financial Information.
     The Corporation shall maintain proper, complete and accurate books and
accounts in accordance with GAAP. The Corporation shall provide on a timely
basis the following to MPA:

  (a)   one copy of its audited consolidated financial statements within 65 days
following the end of each Financial Year. The annual financial statements will
be audited by the Auditors and will include the balance sheet and



--------------------------------------------------------------------------------



 



-13-

      statements of income, retained earnings and changes in financial position,
together with all supporting schedules, and the Auditors’ report;     (b)   a
monthly financial report within 30 days after the end of each month. The report
will consist of the monthly and year-to-date financial statements on a
consolidated basis in a form consistent with the Annual Business Plan and as
normally prepared by management for its own use. The report will also contain a
comparison of budget to actual and to the prior year for the same period;    
(c)   such other information and documents respecting the Corporation’s business
and affairs MPA may reasonably request including a copy of any minutes of board
meetings or other materials provided to directors at the same time as are
circulated to the directors; and     (d)   copies of all written reports and
information provided to the Corporation’s lenders.

Section 4.6 Adjusted Net Income
     For the purposed of this agreement, “Adjusted Net Income” means the net
income of the Corporation on a consolidated basis, calculated in accordance with
Canadian GAAP and derived from the Corporation’s audited financial statements
for the fiscal year ended March 31, 2011, adjusted to exclude: foreign exchange
gains and losses, any impact of fluctuations in the Canadian Dollar/United
States Dollar exchange rate above or below par, any extraordinary gains, any
gains or losses from the disposition of assets outside of the ordinary course of
business, and bona fide expenses incurred in connection with the Corporation’s
restructuring process, including expenses relating to the refinancing of the
indebtedness to RBC, the obtaining of new or replacement bank financing, the
transactions contemplated hereby and the prior proposed transactions (to a
maximum of $275,000) relating to the Corporation’s restructuring.
     The Corporation shall prepare a draft calculation of and adjustments to net
income described above (“Draft ANI”) within two business days of the
finalization of the audited financial statements in respect of the Corporation’s
fiscal year ended March 31, 2011 and deliver the Draft ANI to MPA. If the
Corporation and MPA agree on the calculation of the Draft ANI, then it shall be
the Adjusted Net Income for the purposes of this Agreement. If the Corporation
and MPA do not agree on the calculation of the Draft ANI within 10 days of its
delivery to MPA, the parties shall mutually appoint a third party to calculate
Adjusted Net Income (on the basis set forth above). If the parties cannot agree
on a third party to so calculate Adjusted Net Income, then
PricewaterhouseCoopers LLP shall be appointed to calculate Adjusted Net Income,
at the expense of the Corporation. The determination of Adjusted Net Income by
the third party, if appointed, or PricewaterhouseCoopers LLP, as the case may
be, shall be final.



--------------------------------------------------------------------------------



 



-14-

Section 4.7 Books and Records.
     The Corporation will maintain accurate and complete Books and Records. MPA
or its nominee or other authorized agent or representative is entitled to
examine such Books and Records during normal business hours on reasonable notice
and at its own expense.
ARTICLE 5
COVENANTS
Section 5.1 Transfer by Shareholders.
     In addition to any restrictions imposed by the Shareholders Agreement, and
except as otherwise contemplated hereby, no Shareholder or Principal may
Transfer any Shares until the transferee complies with Section 2.6.
Section 5.2 Encumbering of Shares.
     No Shareholder may grant a Lien on any of its Shares without the prior
written consent of MPA, which consent may be unreasonably or arbitrarily
withheld.
Section 5.3 Financing.
     In the event that MPA lends an additional $3 million (the “Excess Loan”)
over and above the loan made under the Debenture, all of the Shareholders, as a
group, shall match, dollar for dollar, any loans made over and above the Excess
Loan that are made to renew the Corporation’s current, or enter into any lead
banker replacement, credit facility, to a maximum aggregate amount of $5
million, being $2.5 million by MPA and $1.875 million by FEI and $625,000 by JS.
ARTICLE 6
OPTION
Section 6.1 Option.
     At any time during the Option Exercise Period, MPA has the right to
purchase (the “MPA Option”) at its option, either (i) from the Corporation that
number of Shares necessary for MPA to hold, in the aggregate, 51%(subject to
adjustment, as set forth in Section 6 below) of the Shares in the Corporation on
a fully diluted basis, after taking into account the conversion referred to in
Section 7.1(2), or (ii) from Opco and Introcan that number of shares necessary
for MPA to hold, in the aggregate, 51% (subject to adjustment, as set forth in
Section 6.2 below) of the shares of each of Opco and Introcan (in each case, the
“Optioned Shares”). The option may be exercised by delivering a notice to the
Corporation in the form attached as Schedule Error! Reference source not found.
(the “Subscription Notice”) at any time during the Option Exercise Period. The
Corporation or Opco and Introcan, as the case may be, will issue to MPA and MPA
will purchase from the Corporation or Opco and Introcan, as the case may be, the
Optioned Shares on and subject to the terms of this Article 6 and Article 7.



--------------------------------------------------------------------------------



 



-15-

Section 6.2 Adjustment to Optioned Shares.
     The number of Optioned Shares (as a percentage of the Shares in the
Corporation on a fully diluted basis) shall increase by .00427% for every
CDN$1,000 reduction in Adjusted Net Income below CDN$10,000,000 to a maximum of
80% (i.e., an additional 29%) of the Shares in the Corporation of a fully
diluted basis. If the MPA Option is exercised prior to the determination of
Adjusted Net Income, then if applicable, such additional number of Optioned
Shares (in excess of 51%) shall be issued to take into account the foregoing
adjustment at the time Adjusted Net Income is determined.
Section 6.3 Purchase Price.
     The aggregate purchase price of the Optioned Shares (the “Option Purchase
Price”) shall be CDN TEN MILLION DOLLARS (CDN$10,000,000). At the option of MPA,
a portion of the purchase may be satisfied by MPA assigning to the Corporation
the Debenture, in which case MPA will be credited for all amounts due
thereunder, which amounts will be set off against the Option Purchase Price of
the Optioned Shares. The balance of the Option Purchase Price shall be paid in
the manner contemplated in Section 7.1(3)(b).
Section 6.4 Closing.
     The completion of the transaction of purchase and sale contemplated by this
Article 6 (the “Option Transaction”) will take place on the Closing Date in
accordance with and subject to Article 7. “Closing Date” means (i) 10 days after
the delivery of the Subscription Notice or, (ii) unless all filings, notices and
Authorizations necessary to complete the Option Transaction have not been made,
given or obtained by that date in which case the closing date will be extended
for up to 45 days in order to make, give or obtain the filings, notices and
Authorizations, or (iii) such earlier or later date as the parties to the Option
Transaction agree in writing.
Section 6.5 Assignment of Rights.
     MPA is entitled to assign its rights under Section 6.1 to any of its
Affiliates, subject to such Affiliate complying with Section 2.6.

  (a)   such Affiliate complying with Section 2.6; and     (b)   MPA remaining a
party to this Agreement and becoming a guarantor of its Assignee’s obligations
under the Post Option Shareholders Agreement.

ARTICLE 7
PROCEDURE FOR ISSUANCE OF SHARES
Section 7.1 Closing Procedures.

(1)   The completion of the Option Transaction will take place at the offices of
Stikeman Elliott LLP, Suite 5300, Commerce Court West, Toronto, Ontario, at the
Time of Closing on the Closing Date or at such other place, on such other date
and at such other time as the parties to the Option Transaction may agree to in
writing.



--------------------------------------------------------------------------------



 



-16-



(2)   Prior to the closing of the Option Transaction, any indebtedness owing by
the Corporation and its Affiliates to any of the Shareholders, the Principals or
their respective Affiliates, prior to July 6, 2010, shall be capitalized and
converted to Shares. On or prior to such conversion each of GF, PF and JF (the
“Insured Principals”) shall have the right to obtain from Holdings an assignment
to him of the whole life policy of insurance on his life owned by the
Corporation, particulars of which are set forth on Schedule Error! Reference
source not found. of this Agreement. Such assignment shall be made upon a
written request therefore and in consideration of the reduction of the
indebtedness owing at that time by the Corporation to the Insured Principal
making such request or any corporation in respect of which he is a Principal by
way of the set-off of the Cash Surrender Value of such policy as at the date of
such assignment against such indebtedness, provided that in the event that such
Cash Surrender Value is then more than the amount of such indebtedness, the
amount of the shortfall shall be paid in full. Until the said policies are
assigned to GF, PF and JF, respectively, the premiums shall be paid by the
Corporation.

(3)   Subject to satisfaction or waiver by MPA of any conditions of closing, at
the closing of the Option Transaction:

  (a)   The Corporation will issue and deliver to MPA (i) actual possession of
the share certificates representing the Optioned Shares and (ii) a certified
copy of the resolution of the directors of the Corporation approving the
issuance of the Optioned Shares to MPA; and     (b)   Subject to Section 6.2,
MPA will pay or satisfy the Purchase Price for the Optioned Shares by delivering
to the Corporation a certified cheque, bank draft or wire transfer of
immediately available funds and, if applicable, the original executed version of
the Debenture; and     (c)   The Corporation, the Shareholders and MPA will
deliver an executed copy of the Post Option Shareholders Agreement.

Section 7.2 Non-Completion by the Corporation or Shareholders.

(1)   In addition to and without limiting any remedy that may be available at
Law to MPA, if at the Time of Closing, the Corporation fails to complete the
Option Transaction, MPA has the right, if not in default under this Addendum, to
make payment of the Purchase Price for the Optioned Shares to the Corporation by
depositing such amount to the credit of the Corporation in the main branch of
the Corporation’s bankers in the City of Toronto. Such deposit constitutes valid
and effective payment of the Purchase Price of the Optioned Shares to the
Corporation. If the Purchase Price of the Optioned Shares has been so paid, then
from the date of deposit, the Option Transaction is deemed to have been
completed and all right, title, benefit and interest, both at law and in equity
in and to the Optioned Shares is deemed to have been issued to and become vested
in MPA.



--------------------------------------------------------------------------------



 



-17-



(2)   The Corporation is entitled to receive the amount deposited with the
Corporation’s bankers under Section 7.2(1) on delivery to MPA of the documents
referred to in Section 7.1(3) and in compliance with all other provisions of
this Addendum.

Section 7.3 Irrevocable Power of Attorney.

(1)   The Corporation and each Shareholder irrevocably constitutes and appoints
MPA as the true and lawful attorney of the Corporation and Shareholder. As the
attorney of the Corporation and Shareholder, MPA has the power to act for and in
the name of the Corporation and Shareholder, with full power of substitution, to
execute and deliver such documents, instruments or agreements, (including all
transfers, share certificates, resignations and releases) and do all acts and
things necessary to:

  (a)   complete any Option Transaction; and     (b)   execute and deliver the
Post Option Shareholders Agreement.

(2)   This power of attorney is irrevocable, is coupled with an interest, has
been given for valuable consideration (the receipt and adequacy of which is
acknowledged) and survives, and does not terminate upon, the legal or mental
incapacity, death, bankruptcy, dissolution, winding-up or insolvency of the
Corporation and Shareholder. This power of attorney extends to and is binding
upon the Corporation and Shareholder’s successors and permitted assigns. This
power of attorney supersedes any prior delegation of authority that conflicts
with it.

ARTICLE 8
CALL OPTION
Section 8.1 Call of MPA
     At any time following the the exercise of the MPA Option but prior to the
third anniversary of the date hereof, MPA has the right (the “Call Option”) to
require all other Shareholders and any Permitted Transferee thereof holding
Shares (collectively, the “Call Seller”) to sell all but not less than all of
the Shares owned by the Call Seller (the “Called Shares”). The call right may be
exercised by delivering a notice to the Corporation in the form attached as
Schedule Error! Reference source not found. (the “Call Notice”) at any time. The
Call Seller will sell to MPA and MPA will purchase from the Call Seller the
Called Shares on and subject to the terms of this Article 8.
Section 8.2 Calculation of Purchase Price.
     The purchase price for the Called Shares (the “Call Purchase Price”) shall
be, in aggregate, equal to the Adjusted Net Income, subject to a minimum of
CDN$3.6 million and a maximum of CDN$15 million.
Section 8.3 Closing.
     The completion of any transaction of purchase and sale contemplated by this
Article 8 (a “Sale Transaction”) will take place on the Closing Date. “Closing
Date” means (i) 45 days after the delivery of the Call Notice or, if applicable,
45 days after the Purchase



--------------------------------------------------------------------------------



 



-18-

Price for the Called Shares is finally determined in accordance with
Section 8.2, (ii) unless all filings, notices and Authorizations necessary to
complete the Sale Transaction have not been made, given or obtained by that date
in which case the closing date will be extended for up to but not later than
45 days in order to make, give or obtain the filings, notices and
Authorizations, or (iii) such earlier or later date as the parties to the Sale
Transaction agree in writing.
Section 8.4 Payment.
     At the Call Buyer’s option, payment of the Call Purchase Price may be made
in cash or in MPA common stock or combination thereof. Notwithstanding the
foregoing, at the Call Seller’s option, up to 20% of the Call Purchase Price
shall be paid in cash. For the purposes of the payment of the Call Purchase
Price, the number of any MPA common stock issued shall be based on a price equal
to the volume weighted average trading price of the MPA common stock on the
primary stock exchange on which it may then be listed for the five trading days
immediately following the later of the determination of Adjusted Net Income and
the release of MPA’s financial statements for the fiscal year ended March 31,
2011.
ARTICLE 9
SHAREHOLDERS PUT OPTION
Section 9.1 Put by Shareholders.
     Provided that the MPA Option has been exercised and the Call Option has
expired unexercised, at any time within 30 days following the third anniversary
of the date hereof (the “Put Exercise Period”), the Shareholders, collectively,
have the right (the “Put Option”) to require MPA to acquire all but not less
than all of the Shares owned by the Shareholders (the “Put Shares”). The put
right may be exercised by delivering a notice to MPA (the “Put Notice”) at any
time during the Put Exercise Period. The purchase price for the Put Shares (the
“Put Purchase Price”) shall be equal to and be calculated on the same basis as
the Call Purchase Price. The Shareholders (other than MPA) will sell to MPA and
MPA will purchase from the Shareholders (other than MPA) the Put Shares on and
subject to the terms of this Article 9.
Section 9.2 Closing.
     The completion of any transaction of purchase and sale contemplated by this
Article 9 (a “Put Transaction”) will take place on the Put Closing Date. The Put
Closing Date means (i) 90 days after the delivery of the Put Notice, (ii) unless
all filings, notices and Authorizations necessary to complete the Put
Transaction have not been made, given or obtained by that date in which case the
closing date will be extended for up to 45 days in order to make, give or obtain
the filings, notices and Authorizations, or (iii) such earlier or later date as
the parties to the Put Transaction agree in writing.
Section 9.3 Payment.
     At MPA’s option, payment of the Put Purchase Price for the Put Shares may
be made in cash or in MPA common stock or combination thereof. Notwithstanding
the foregoing, at the Shareholder’s option, up to 20% of the Put Purchase Price
shall be paid in cash. For the



--------------------------------------------------------------------------------



 



-19-

purposes of the payment of the Put Purchase Price, the number of any MPA common
stock issued shall be based on a price equal to the volume weighted average
trading price of the MPA common stock on the primary stock exchange on which it
may then be listed for the five trading days immediately following the later of
the determination of Adjusted Net Income and the release of MPA’s financial
statements for the fiscal year ended March 31, 2011.
ARTICLE 10
REPRESENTATIONS AND WARRANTIES
Section 10.1 Representations and Warranties of the Shareholders and Principals.
     Each Shareholder and its Principals, if any, represent and warrant as
follows and acknowledge and confirm that MPA is relying on such representations
and warranties in entering into this Addendum:

  (a)   Qualification. If the Shareholder or Principal is an individual, he or
she is of legal age and is legally competent to enter into and perform his or
her obligations under this Addendum. If the Shareholder or Principal is a
corporation, it is a corporation incorporated and existing under the laws of its
jurisdiction of incorporation and has the corporate power to enter into and
perform its obligations under this Addendum.     (b)   Authorization. If the
Shareholder or Principal is not an individual, the execution and delivery of and
performance by it of this Addendum and the consummation of the transactions
contemplated by this Addendum have been duly authorized by all necessary
corporate or other action on the part of the Shareholder or Principal.     (c)  
Validity of Addendum. The execution and delivery of and performance by the
Shareholder and Principal of this Addendum:

  (i)   if it is not an individual, will not (or would not with the giving of
notice, the lapse of time or the happening of any other event or condition)
result in a breach or violation of or a conflict with, or allow any other Person
to exercise any rights under, any of the terms or provisions of its constating
documents or by-laws;     (ii)   will not (or would not with the giving of
notice, the lapse of time or the happening of any other event or condition)
result in a breach or violation of or a conflict with, or allow any other Person
to exercise any rights under any Contracts or instruments to which the
Shareholder or Principal is a party or pursuant to which any of the
Shareholder’s or Principal’s assets may be affected;     (iii)   will not result
in a breach of, or cause the termination or revocation of, any Authorization
held by the Shareholder or Principal or necessary to the ownership of Shares by
the Shareholder; and



--------------------------------------------------------------------------------



 



-20-

  (iv)   will not result in the violation of any Law;

provided that the Non-Active Principals are not making the warranties and
representations set forth in sub-clauses (ii), (iii) and (iv) above in respect
of the Corporation or FEI.

  (d)   Authorizations and Consents. There is no requirement on the part of the
Shareholder or Principal to make any filing with or give any notice to any
Governmental Entity, or obtain any Authorization, in connection with the
completion of the transactions contemplated by this Addendum, except for filings
and notifications required by applicable securities Laws. There is no
requirement on the part of the Shareholder or Principal to obtain any consent,
approval or waiver of any Person under any Contracts or instruments to which the
Shareholder or Principal is a party or pursuant to which any of the
Shareholder’s or Principal’s assets may be affected in connection with the
completion of the transactions contemplated by this Addendum.     (e)  
Execution and Binding Obligation. This Addendum has been duly executed and
delivered by the Shareholder and Principal and constitutes a legal, valid and
binding agreement of each of the Shareholder and Principal enforceable against
it in accordance with its terms subject only to any limitation under applicable
Laws relating to (i) bankruptcy, winding-up, insolvency, arrangement and other
Laws of general application affecting the enforcement of creditors’ rights, and
(ii) the discretion that a court may exercise in the granting of equitable
remedies such as specific performance and injunction.     (f)   Title to Shares.
The Shares set out opposite the Shareholder’s name in Schedule Error! Reference
source not found. are owned by the Shareholder as the registered and beneficial
owner with good title, free and clear of all Liens (except in the case of MPA),
other than those restrictions on transfer, if any, contained in the articles of
the Corporation.     (g)   Authorized Capital. If the Shareholder is a
corporation, (i) the Principals of the Shareholder are the Persons identified as
such in Schedule Error! Reference source not found.; (ii) its authorized capital
is described in Schedule Error! Reference source not found. of which at this
date, the securities identified in Schedule Error! Reference source not found.
(and no more) have been duly issued and are outstanding as fully paid and non
assessable, (iii) all of the issued and outstanding securities of the
Shareholder are owned beneficially and of record by those Persons identified in
Schedule Error! Reference source not found., (iv) the only asset of the
Shareholder are the Shares set out opposite its name in Schedule Error!
Reference source not found., and (v) no Person has any written or oral
agreement, option or warrant or any right or privilege (whether by Law,
pre-emptive or contractual) capable of becoming such for (A) the purchase or
acquisition from the Principal of any of the issued and outstanding securities
of the Shareholder, or (B) the purchase, subscription, allotment or issuance of
any of the unissued securities of the Shareholder.



--------------------------------------------------------------------------------



 



-21-



Section 10.2 Representations and Warranties of the Corporation.
     The Corporation represents and warrants as follows and acknowledges and
confirms that MPA is relying on such representations and warranties in entering
into this Addendum:

  (a)   Qualification. It is a corporation incorporated and existing under the
laws of its jurisdiction of incorporation and has the corporate power to enter
into and perform its obligations under this Addendum.     (b)   Authorization.
The execution and delivery of and performance by it of this Addendum and the
consummation of the transactions contemplated by this Addendum have been duly
authorized by all necessary corporate or other action on the part of the
Corporation.     (c)   Validity of Addendum. The execution and delivery of and
performance by the Corporation of this Addendum:

  (i)   will not (or would not with the giving of notice, the lapse of time or
the happening of any other event or condition) result in a breach or violation
of or a conflict with, or allow any other Person to exercise any rights under,
any of the terms or provisions of its constating documents or by-laws;     (ii)
  will not (or would not with the giving of notice, the lapse of time or the
happening of any other event or condition) result in a breach or violation of or
a conflict with, or allow any other Person to exercise any rights under any
Contracts or instruments to which the Corporation is a party or pursuant to
which any of the Corporation’s assets may be affected;     (iii)   will not
result in a breach of, or cause the termination or revocation of, any
Authorization held by the Corporation; and     (iv)   will not result in the
violation of any Law.

  (d)   Authorizations and Consents. There is no requirement on the part of the
Corporation to make any filing with or give any notice to any Governmental
Entity, or obtain any Authorization, in connection with the completion of the
transactions contemplated by this Addendum, except for filings and notifications
required by applicable securities Laws. There is no requirement on the part of
the Corporation to obtain any consent, approval or waiver of any Person under
any Contracts or instruments to which the Corporation is a party or pursuant to
which any of the Corporation’s assets may be affected in connection with the
completion of the transactions contemplated by this Addendum.     (e)  
Execution and Binding Obligation. This Addendum has been duly executed and
delivered by the Corporation and constitutes a legal, valid and binding



--------------------------------------------------------------------------------



 



-22-

      agreement of the Corporation enforceable against it in accordance with its
terms subject only to any limitation under applicable Laws relating to
(i) bankruptcy, winding-up, insolvency, arrangement and other Laws of general
application affecting the enforcement of creditors’ rights, and (ii) the
discretion that a court may exercise in the granting of equitable remedies such
as specific performance and injunction.

  (f)   Authorized Capital. The Corporation’s authorized capital is described in
Schedule Error! Reference source not found. of which at this date, the
securities identified in Schedule Error! Reference source not found. (and no
more) have been duly issued and are outstanding as fully paid and non
assessable, and (ii) no Person has any written or oral agreement, option or
warrant or any right or privilege (whether by Law, pre-emptive or contractual)
capable of becoming such for (A) the purchase, subscription, allotment or
issuance of any of the unissued securities of the Corporation.     (g)  
Optioned Shares. Upon completion of the Option Transaction, MPA will have good
and valid title to the Optioned Shares, free and clear of all Liens other than
(i) those restrictions on transfer, if any, contained in the articles of the
Corporation and the Post Option Shareholders Agreement, and (ii) Liens granted
by MPA.

Section 10.3 Representations and Warranties of MPA.
     MPA represents and warrants as follows and acknowledges and confirms that
the Shareholders, Principals and the Corporation are relying on such
representations and warranties in entering into this Addendum:

  (a)   Qualification. It is a corporation, it is a corporation incorporated and
existing under the laws of its jurisdiction of incorporation and has the
corporate power to enter into and perform its obligations under this Addendum.  
  (b)   Authorization. The execution and delivery of and performance by it of
this Addendum and the consummation of the transactions contemplated by this
Addendum have been duly authorized by all necessary corporate or other action on
the part of MPA.     (c)   Validity of Addendum. The execution and delivery of
and performance by MPA of this Addendum:

  (i)   will not (or would not with the giving of notice, the lapse of time or
the happening of any other event or condition) result in a breach or violation
of or a conflict with, or allow any other Person to exercise any rights under,
any of the terms or provisions of its constating documents or by-laws;     (ii)
  will not (or would not with the giving of notice, the lapse of time or the
happening of any other event or condition) result in a breach or violation of or
a conflict with, or allow any other Person to exercise



--------------------------------------------------------------------------------



 



-23-

      any rights under any Contracts or instruments to which MPA is a party or
pursuant to which any of MPA’s assets may be affected; and     (iii)   will not
result in the violation of any Law.

  (d)   Execution and Binding Obligation. This Addendum has been duly executed
and delivered by MPA and constitutes a legal, valid and binding agreement of MPA
enforceable against it in accordance with its terms subject only to any
limitation under applicable Laws relating to (i) bankruptcy, winding-up,
insolvency, arrangement and other Laws of general application affecting the
enforcement of creditors’ rights, and (ii) the discretion that a court may
exercise in the granting of equitable remedies such as specific performance and
injunction.

Section 10.4 Survival.
     The representations, warranties and covenants of the Parties contained in
this Article survive the execution and delivery of this Addendum and continue in
full force and effect with respect to each Party until it ceases to be bound by
the provisions of this Addendum.
ARTICLE 11
MISCELLANEOUS
Section 11.1 Notices.
     Any notice, direction or other communication given pursuant to this
Addendum (each a “Notice”) must be in writing, sent by personal delivery,
courier or facsimile (but not by email) and addressed:

  (a)   to Motorcar Parts of America, Inc. at:       2929 California Street
Torrance CA 90503
United States of America


     
Attention:
  Michael M. Umansky
Telephone:
  (310) 972-4015
Facsimile:
  (310) 943-1630

with a copy (that does not constitute notice) to:
Stikeman Elliott LLP
Barristers & Solicitors
5300 Commerce Court West,
199 Bay Street,
Toronto, ON
M5L 1B9
Canada



--------------------------------------------------------------------------------



 



-24-

     
Attention:
  David Weinberger
Telephone:
  (416) 869-5515
Facsimile:
  (416) 947-0866

  (b)   to FEI at:

1100 Caledonia Road
Toronto, ON
M6A 2W5

     
Attention:
  Gordon Fenwick
Telephone:
  (416) 787-1723
Facsimile:
  (416) 787-7621

  (c)   to Gordon Fenwick or Escal Holdings Inc. at:       475 Spadina Road
Toronto, ON
M5P 2W6     (d)   to Paul Fenwick or Fencity Holdings Inc. at:       125 Bedford
Road
Toronto, ON
M5R 2K6     (e)   to Joel Fenwick or Jofen Holdings Inc. at:       28 Ridge Hill
Drive
Toronto, ON
M6G 3A3     (f)   to the Corporation or Opco or Introcan at:       1100
Caledonia Road
Toronto, ON
M6A 2W5

     
Attention:
  Jack Shuster, President
Telephone:
  (416) 787-1723
Facsimile:
  (416) 784-1197

with a copy (that does not constitute notice) to:
Wisebrod/Zeliger Associates
Barristers & Solicitors, Notaries
245 Fairview Mall Drive
Suite 510



--------------------------------------------------------------------------------



 



-25-

Toronto, ON
M2J 4T1

     
Attention:
  Avi Wisebrod
Telephone:
  (416) 496-2600 x 201
Facsimile:
  (416) 496-1708

  (g)   to Stanley Fenwick at:       52 Berkindale Drive
Toronto, ON
M2L 1Z8
    (h)   to Karen Fenwick at:       65 Markwood Lane
Thornhill, ON
L4J 7A6     (i)   to Jack Shuster at:       48 King Cross Avenue
Richmond Hill, ON
L4B 2S9

A Notice is deemed to be given and received (i) if sent by personal delivery or
same day courier, on the date of delivery if it is a Business Day and the
delivery was made prior to 4:00 p.m. (local time in place of receipt) and
otherwise on the next Business Day, (ii) if sent by overnight courier, on the
next Business Day, or (iii) if sent by facsimile, on the Business Day following
the date of confirmation of transmission by the originating facsimile. A Party
may change its address for service from time to time by providing a Notice in
accordance with the foregoing. Any subsequent Notice must be sent to the Party
at its changed address. Any element of a Party’s address that is not
specifically changed in a Notice will be assumed not to be changed.
Section 11.2 Time of the Essence.
     Time is of the essence in this Addendum.
Section 11.3 Announcements.
     No press release, public statement or announcement or other public
disclosure with respect to this Addendum or the transactions contemplated in
this Addendum may be made except with the prior written consent and joint
approval of the Parties, or if required by Law or a Governmental Entity. Where
such disclosure is required by Law or a Governmental Entity, the Party required
to make the disclosure will use its commercially reasonable efforts to obtain
the approval of the other Parties as to the form, nature and extent of the
disclosure.



--------------------------------------------------------------------------------



 



-26-

Section 11.4 Third Party Beneficiaries.
     The Parties intend that this Addendum will not benefit or create any right
or cause of action in favour of any Person, other than the Parties. No Person,
other than the Parties, is entitled to rely on the provisions of this Addendum
in any action, suit, proceeding, hearing or other forum. The Parties reserve
their right to vary or rescind the rights at any time and in any way whatsoever,
if any, granted by or under this Addendum to any Person who is not a Party,
without notice to or consent of that Person.
Section 11.5 Joint and Several Liability.
     Each Principal, other than each Non-Active Principal, is jointly and
severally liable with the Shareholder of which it is the Principal as a
principal and not as a surety, with respect to all of the representations,
warranties, covenants, indemnities and agreements of such Shareholder under this
Addendum.
Section 11.6 No Agency or Partnership.
     Nothing contained in this Addendum makes or constitutes any Party, or any
of its directors, officers or employees, the trustee, fiduciary, representative,
agent, principal, partner, joint venturer, employer, employee of any other
Party. It is understood that no Party has the capacity to make commitments of
any kind or incur obligations or liabilities binding upon any other Party.
Section 11.7 Expenses.
     Other than MPA, each Party will pay for its own costs and expenses incurred
in connection with this the Debenture, this Addendum and the transactions
contemplated by it. The Corporation shall be responsible for the payment of
MPA’s reasonable costs and expenses incurred in connection with the Debenture,
this Addendum and the transactions contemplated by them. The fees and expenses
referred to in this Section are those which are incurred in connection with the
negotiation, preparation, execution and performance of this Addendum and the
Debenture, and the transactions contemplated by this Addendum and the Debenture,
including the fees and expenses of legal counsel, investment advisers and
accountants.
     Immediately following execution of this Agreement by the parties, the
Corporation shall advance $500,000 in immediately available funds to or to order
of MPA to satisfy the portion of the expense reimbursement obligations incurred
to date, as contemplated in this Section 11.7. Any further expense reimbursement
obligations shall be paid by the Corporation to or to the order of MPA
forthwith, and in any event within two business days following receipt of
written notice from MPA setting out the amount due as well as supporting
documentation in form satisfactory to the Corporation, acting reasonably.
Section 11.8 Amendments.
     This Addendum may be amended, supplemented or otherwise modified by written
agreement signed by (i) Shareholders then holding 90% or more of the Shares; and
(ii) MPA.



--------------------------------------------------------------------------------



 



-27-

Section 11.9 Waiver.
     No waiver of any of the provisions of this Addendum will constitute a
waiver of any other provision (whether or not similar). No waiver will be
binding unless executed in writing by the Party to be bound by the waiver. A
Party’s failure or delay in exercising any right under this Addendum will not
operate as a waiver of that right. A single or partial exercise of any right
will not preclude a Party from any other or further exercise of that right or
the exercise of any other right.
Section 11.10 Entire Agreement.
     This Addendum and the Shareholders Agreement constitutes the entire
agreement between the Parties with respect to the matters contemplated therein
and supersede all prior agreements, understandings, negotiations and
discussions, whether oral or written, of the Parties related to such matters.
Section 11.11 Successors and Assigns.

(1)   This Addendum becomes effective only when executed by all of the Parties.
After that time, it is binding on and endures to the benefit of the Parties and
their respective heirs, administrators, executors, legal personal
representatives, successors and permitted assigns.

(2)   Except as otherwise provided in this Addendum, neither this Addendum nor
any of the rights or obligations under this Addendum are assignable or
transferable by any Party without the prior written consent of the other
Parties, which may be unreasonably withheld.

Section 11.12 Severability.
     If any provision of this Addendum is determined to be illegal, invalid or
unenforceable, by an arbitrator or any court of competent jurisdiction from
which no appeal exists or is taken, that provision will be severed from this
Addendum and the remaining provisions will remain in full force and effect.
Section 11.13 Governing Law.
     This Addendum is governed by, and is to be interpreted and enforced in
accordance with, the laws of the Province of Ontario and the federal laws of
Canada applicable therein.
Section 11.14 Counterparts.
     This Addendum may be executed in any number of counterparts (including
counterparts by facsimile) and all such counterparts taken together will be
deemed to constitute one and the same instrument. The Party sending the
facsimile transmission will also deliver the original signed counterpart to the
other Party, however, failure to deliver the original signed counterpart shall
not invalidate this Addendum.
Section 11.15 Corporate Opportunities
     The Corporation and the Shareholders acknowledge that MPA will likely have,
from time to time, information acquired independently from its relationship with
the Corporation and the Shareholders and that may be of interest to the
Corporation (the “Information”)



--------------------------------------------------------------------------------



 



-28-

regarding a wide variety of matters including, by way of example, (a) MPA’s
investments, plans and services, and plans and strategies relating thereto,
(b) current and future investments MPA has made, may make, may consider or may
become aware of with respect to other companies and other investments, products
and services, including, without limitation, products and services that may be
competitive with the Corporation’s and (c) developments with respect to the auto
parts industry, products and services, and plans and strategies relating
thereto, of other companies, including, without limitation, companies that may
be competitive with the Corporation. The Corporation and the Shareholders
recognize that a portion of such Information may be of interest to the
Corporation. Such Information may or may not be known by MPA. The Corporation
and the Shareholders, as a material part of the consideration for this
Agreement, agree that MPA shall have no duty to disclose any Information to the
Corporation or permit the Corporation to participate in any projects or
investments based on any Information, or to otherwise take advantage of any
opportunity that may be of interest to the Corporation if it were aware of such
Information, and hereby waives, to the extent permitted by law, any claim based
on the corporate opportunity doctrine or otherwise that could limit MPA’s
ability to pursue opportunities based on such Information or that would require
any such party to disclose any such Information to the Corporation or offer any
opportunity relating thereto to the Corporation.
Section 11.16 Royal Bank of Canada.
     MPA agrees that (i) it shall have no recourse against Royal Bank of Canada
in respect of the obligations set out herein, and (ii) any recourse which MPA
may have against the Corporation or the Subsidiaries in respect of the
obligations set out herein shall be fully subordinated to the Indebtedness in
accordance with the terms of a subordination agreement to be entered into
between MPA and Royal Bank of Canada.
Section 11.17 Non-Competition.
     During the term of this agreement and for a period of two years following,
the later of the date upon which the employment of a Shareholder or Principal by
the Corporation is terminated for any reason or such Shareholder or Principal
ceases to be a director of the Corporation, such Shareholder or Principal shall
not, on his own behalf or on behalf of or in connection with any Person,
directly or indirectly, in any capacity whatsoever, carry on, be engaged in,
have any financial or other interest in or be otherwise commercially involved in
any endeavour, activity or business in all or any part of the Territory which is
substantially the same as or is in competition, in whole or in part, with the
Business.
Section 11.18 Non-Solicitation of Customers.
     During the term of this agreement and for a period of two years following
the later of the date upon which the employment of a Shareholder or Principal by
the Corporation is terminated for any reason or such Shareholder or Principal
ceases to be a director of the Corporation, such Shareholder or Principal shall
not, on his own behalf or on behalf of or in connection with any other Person,
directly or indirectly, in any capacity whatsoever:

  (i)   canvass or solicit the business of (or procure or assist the canvassing
or soliciting of the business of) any customer or prospective customer of the
Corporation or its Affiliates;



--------------------------------------------------------------------------------



 



-29-

  (ii)   accept (or procure or assist the acceptance of) any business from any
customer or prospective customer of the Corporation or its Affiliates; or    
(iii)   supply (or procure or assist the supply of) any goods or services to any
customer or prospective customer of the Corporation or its Affiliates;

provided that the “canvassing”, “soliciting”, “accepting business” and
“supplying” prohibited above is limited in each case to undertaking such
activity in relation to services or products which are substantially the same as
or in competition, in whole or in part, services or products manufactured,
remanufactured or distributed in connection with the Business in the relevant
period.
Section 11.19 Non-Solicitation of Employees.
     During the term of this agreement and for a period of two years following
the later of the date upon which the employment of a Shareholder or Principal by
the Corporation is terminated for any reason or such Shareholder or Principal
ceases to be a director of the Corporation, such Principal shall not, on their
own behalf or on behalf of or in connection with any other Person, directly or
indirectly, in any capacity whatsoever:

  (i)   employ, offer employment to or solicit the employment or engagement of
or otherwise entice away from the employment of the Corporation or its
Affiliates any individual who is employed by the Corporation or its Affiliates,
whether or not such individual would commit any breach of his contract or terms
of employment by leaving the employ of the Corporation or its Affiliates; or    
(ii)   procure or assist any Person to employ, offer employment or solicit the
employment or engagement of or otherwise entice away from the employment of the
Corporation or its Affiliates any such individual who is employed by the
Corporation or its Affiliates, whether or not such individual would commit any
breach of his contract or terms of employment by leaving the employ of the
Corporation or its Affiliates.

Section 11.20 English Language.
     The Parties have agreed that this Addendum as well as any document or
instrument relating to it be drawn up in English only but without prejudice to
any such document or instrument which may from time to time be drawn up in
French only or in both French and English. Les parties aux présentes ont convenu
que la présente Convention ainsi que tous autres actes ou documents s’y
rattachant soient rédigés en anglais seulement mais sans préjudice à tous tels
actes ou documents qui pourraient à l’occasion être rédigés en français
seulement ou à la fois en anglais et en français.
     IN WITNESS WHEREOF the Parties have executed this Addendum.



--------------------------------------------------------------------------------



 



-30-

            FENWICK ENTERPRISES INC.
      By:           Name:   Gordon Fenwick        Title:   President       
MOTORCAR PARTS OF AMERICA, INC.
      By:           Name:           Title:        

     
 
   
Witness
  Gordon Fenwick
 
   
 
   
 
   
Witness
  Paul Fenwick
 
   
 
   
 
   
Witness
  Joel Fenwick
 
   
 
   
 
   
Witness
  Stanley Fenwick
 
   
 
   
 
   
Witness
  Karen Fenwick
 
   
 
   
 
   
Witness
  Jack Shuster



--------------------------------------------------------------------------------



 



-31-

            FAPL HOLDINGS INC.
      By:           Name:   Gordon Fenwick        Title:           FENWICK
AUTOMOTIVE PRODUCTS LIMITED
      By:           Name:   Jack Shuster        Title:   President       
INTROCAN INC.
      By:           Name:   Jack Shuster        Title:   President        ESCAL
HOLDINGS INC.
      By:           Name:   Gordon Fenwick        Title:   President       
FENCITY HOLDINGS INC.
      By:           Name:   Paul Fenwick        Title:   President   



--------------------------------------------------------------------------------



 



-32-

         

            JOFEN HOLDINGS INC.
      By:           Name:   Joel Fenwick        Title:   President     